The question presented by this appeal is whether a fund on deposit in a local bank passed under the will of Bettie McWilliams, or was undevised property for distribution under the statute among her next of kin. An examination of the language in which the will was expressed leads us to the conclusion that the residuary clause *Page 858 
was sufficiently broad to include the fund in question, and that it passed in accordance with the twentieth item of the will to the persons therein named, in the proportions designated. There are no facts in the record to overcome the presumption that the testatrix intended to dispose of her entire estate. Case v. Biberstein, 207 N.C. 514, 177 S.E. 802; Gordonv. Ehringhaus, 190 N.C. 147, 129 S.E. 187.
Judgment affirmed.